Citation Nr: 1525555	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  07-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed as a groin condition and cystitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from March 1976 to September 1976, and he served on active duty from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2008.  A transcript is of record.

The Board reopened and remanded the Veteran's claim for further evidentiary development in February 2009, and subsequently denied his reopened service connection claim in July 2011.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an April 2012 Order, the Court granted the motion, vacated the Board's July 2011 decision, and remanded this case to the Board for readjudication.

The claim was then denied by the Board in a November 2012 decision.  The Veteran subsequently appealed the decision to the Court.  In a May 2014 Memorandum Decision, the Court vacated the Board's November 2012 decision, and remanded this case to the Board for readjudication.  This claim was again before the Board in November 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.





FINDINGS OF FACT

The record does not reflect that the Veteran's genitourinary disorder, claimed as a groin condition and cystitis, is causally or etiologically related to service


CONCLUSION OF LAW

The criteria for service connection for a genitourinary disorder, claimed as a groin condition and cystitis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Letters dated in September 2005, December 2005, and February 2009 addressed the notice requirements, and the matters were re-adjudicated in subsequent supplemental statements of the case.  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in January 2015, the report of which has been associated with the claims file.  The examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to establish a relevant chronology, and to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board may proceed to an adjudication of the claim.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's STRs reflect that during reserve service in March 1976 he complained of a decreased appetite, nausea for two days, muscle aches, and weakness.  The assessment was vague abdominal discomfort of unknown etiology.  The Veteran indicated on a February 1977 medical history report that he had never had stomach, liver or intestinal trouble, and on examination the genitourinary systems were normal.  In October 1978, the Veteran reported frequent pain during urination and penile discharge.  Laboratory testing ruled out syphilis but found bacteria resembling gonorrhea.  On a March 1979 medical history report, the Veteran affirmed having had venereal disease, including syphilis or gonorrhea, and indicated that he had not had stomach, liver or intestinal trouble.  His March 1979 separation medical examination report notes that no clinical abnormalities of the genitourinary systems were found.

While the Veteran has reported receiving genitourinary treatment in 1989 in San Jose, California, that medical facility reported that they were unable to locate any records reflecting treatment of the Veteran.  Therefore, the first post-service treatment of record reflecting the Veteran's genitourinary complaints is a December 2002 VA treatment record, at which time the Veteran reported experiencing discomfort in his left inguinal area.  

A November 2005 record from a private treating physician reflects the Veteran's report of having a recurrent history of prostatitis that had recently increased in severity, and an impression of prostatitis was noted.  A March 2006 record from this treatment provider notes the Veteran's treatment for epididymitis, which was subsequently noted to have resolved at April 2006 treatment.

An April 2006 VA treatment record reflects the Veteran's report of dysuria, pain in his groin and testes.  On physical examination the Veteran was noted to have left-sided mild tenderness and epididymitis (inflammation of the epididymis), and an assessment of probable epididymitis was noted.  A September 2006 VA treatment record indicates a history and assessment of recurrent orchitis (inflammation of the testicles).  He was treated with Cipro.   At April 2008 VA treatment the Veteran complained of intermittent, acute groin pain.

The Veteran testified at the October 2008 hearing that his cystitis began in 1976 when he was in basic training and that he was treated at that time for stomach problems.  He said that he had been treated periodically for cystitis since then and that it was diagnosed a few months ago or the prior year.  The Veteran said that he had been treated for his groin condition since getting out of service and that the treatment occurred in 1989, 2000, and again beginning three years before the hearing.

The Veteran had a VA examination in January 2010.  He reported that after his October 1978 in-service treatment for suspected venereal disease, he was prescribed 72 hours of bed rest.  The Veteran further stated that he was last treated for left testicle swelling by his private treating physician, who prescribed medication and hot soaks, and that he continued to have testicle swelling.  The examiner noted that a review of the Veteran's claims file revealed that he was currently diagnosed with orchitis of the left testicle.  After conducting a physical examination of the Veteran and reviewing the results of a contemporaneous scrotal ultrasound, the examiner diagnosed the Veteran with an enlarged left testicle/orchitis.  The examiner opined that it was less likely than not that the Veteran's current genitourinary disorder was caused by service or a result of any treatment received in service.  The examiner cited the STRs, which reflect only the Veteran's report of pain and a burning sensation when urinating, with no reference to treatment for a testicular injury.  Absent medical evidence reflecting a testicular injury, the examiner found no basis to link the Veteran's left testicle orchitis to service.

At February 2010 private treatment the Veteran reported chronic pain in his left scrotal area for 30 years.  He said that the pain initially began while he was unloading supplies.  On examination there was tenderness to touch over the testicle and epididymis.  There were not any indurations, masses, or hernias, and his urine was normal.  The recommendation was to treat the pain with heat, an athletic supporter, and nonsteroidals.

July 2013 VA primary care treatment records indicate that the Veteran had a history of recurrent left sided orchitis.  He was given Cipro and Motrin and denied pain or burning with urination.  At December 2014 VA primary care treatment the Veteran reported pain in his groin area. 

The Veteran had a VA examination in January 2015 at which he reported left groin pain in 1978 after a strain, for which he was prescribed bedrest and medications.  He said that since discharge there had been slight swelling to the left testicle.  He reported that around 1981 he was prescribed antibiotics, and he was treated again with antibiotics in 1983 and 1988.  The Veteran said that the left testicle pain was constant, and he rated it as a six in severity.  The examiner noted that the Veteran had a voiding dysfunction of unknown etiology.  The Veteran did not have a history of urethral or bladder conditions, benign or malignant tumors or neoplasms, or other pertinent findings.  A urinalysis and culture were negative, and testicular ultrasound was unremarkable.  On examination there was no current evidence of cystitis, but the left epididymis was tender to palpation.

The examiner opined that the genitourinary disorder was less likely than not incurred in or caused by an in-service injury, event or illness, including the October 1978 treatment for gonorrhea.  It was noted that there was no further treatment after October 1978 for a sexually transmitted disease or other genitourinary residuals during service, to include groin pain or cystitis.  When the Veteran was evaluated for left epididymitis in October 2013, the findings were normal.  In addition, the record showed a gap of 25 years in treatment, and there was no evidence of cystitis at the examination. 

The Veteran's ex-wife wrote in February 2015 that they were married from 1981 to 1996.  During their marriage she was treated for bacterial infections that were transmitted from the Veteran, and that they were both treated for recurrent infections.  The Veteran's current wife wrote in a February 2015 statement that she had been treated for bacterial infections that were transmitted to her from the Veteran.  He continued to be subject to testicular swelling.  These statements support the notion the Veteran had periodic post service infections, but they would seem to be new infections since the Veteran was shown to have been free of any genitourinary abnormalities in 1979.

Mr. C, who served with the Veteran, wrote in a March 2015 statement that he witnessed an incident in which the Veteran sustained an injury due to a strain while loading supplies onto a ship.  The Veteran was put on bedrest for a week.  When the Veteran returned to duty in the laundry room, he had to routinely be helped with his work because he was on light duty.  Since this does not specify the area strained, it is of limited probative value.  In addition, Mr. C wrote that the Veteran's injury occurred on October [redacted], 1978, which is the same day that the STRs show treatment for gonorrhea.  The Veteran did not mention any injury at this treatment.  These facts further diminish the probative value of Mr. C's statement.  

The Veteran is competent to report that he has had left pain and swelling since service and that he injured himself during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find the Veteran to be credible due to inconsistencies in the histories he has provided.  The Veteran did not indicate testicular pain on February 1977 and March 1979 medical history reports.  Later, at the October 2008 hearing he reported that the cystitis began in 1976 when he was treated for stomach problems during service.  Then at February 2010 private treatment the Veteran reported chronic pain in the left scrotal area for 30 years that began when he injured himself while unloading supplies.  At the January 2015 VA examination, the Veteran reported left groin pain in 1978 after unloading supplies.  These inconsistencies diminish the probative value of the Veteran's reports.  

The Veteran's credibility regarding suffering an in-service injury is further diminished because on the March 1979 medical history report he reported having had gonorrhea but did not report an injury to his groin that he now says required bedrest.  In addition, at the January 2010 VA examination the Veteran reported being put on bedrest due to treatment gonorrhea, while at the January 2015 examination he said it was due to a strain.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  The varying reports from the Veteran (and Mr. C) that supposedly have the Veteran injuring himself on the same day on which he was treated for gonorrhea and then being put on bedrest for one or the other are not credible due to inconsistencies.  Furthermore, the treatment records for gonorrhea do not show that the Veteran was put on bedrest.

The Board finds the Veteran's March 1979 medical history report on which he did not report relevant complaints, to be the most accurate account of his history, since it was provided contemporaneous with the events about which they relate and there is no discernible motive to be other than accurate.  Thus, it is accorded the most evidentiary weight.  

While the Veteran has made statements to the effect that his genitourinary disorder is related to in-service incidents and diseases, including March 1976 abdominal discomfort of unknown etiology, a strain from lifting, and gonorrhea, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent opinions of record indicating that there is a connection between a currently diagnosed genitourinary disorder and the Veteran's active service, including the in-service gonorrhea.

The January 2015 VA examiner's opinion that it is less likely than not that the genitourinary disorder was caused by an in service event or illness, including gonorrhea, is of probative value because the examiner considered the lack of genitourinary residuals during service.  This is consistent with the Veteran's March 1979 medical history report, on which no residuals were indicated.  Therefore, the examiner's rationale is consistent with the Veteran's contemporaneous reports of not having additional genitourinary symptoms during service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl, 21 Vet. App. at 124 (2007).  In addition, the information submitted on epididymitis from the National Institute of Health's and Mayo Clinic's websites stating that gonorrhea is amongst its causes is not of probative value because of the reports of in-service symptomatology after treatment for gonorrhea have not been found credible.   

Because the evidence preponderates against the claim of service connection for a genitourinary disorder, claimed as a groin condition and cystitis, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a genitourinary disorder, claimed as a groin condition and cystitis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


